 

 

TROY LAW, PERE==—=— aval,
ATTORNEYS / COUNSELORSAE ar ae
Tel: (718) 762-1324 troylaw@troypll¢iom Fax: (718 762- ) —
41-25 Kissena Boulevard, Suite 1 li dani ANS Te
Noves{ber ec ob? 2019 ANAS: 2080

 
 

 

 

 

  

Via ECF
Hon. George B. Daniels, U.S.D.J. SO ORDEREN
United States District Court Noy 08 2 Th
Southern District of New York 019 Co mi Nove ér >. r
500 Pearl Street Jag TENCE jg de 2019
New York, NY 10007 AY 9, 2955 24 Med fg
Re: Request to Adjourn Conference : 4D an
1:18-cv-00528-GBD-OTW Lin v. Yuri Sushi Inc. Sy IN’ ORG \ Mad
Your Honor, EB. DANIEL §

This office represents the plaintiffs in the above-referenced matter. We write respectfully,
and with the consent of Defense counsel, to request that the final pretrial conference|scheduled for
November 7, 2019 be adjourned to the same time as or after the status conference scheduled for
January 9, 2020.

on January 24, 2019. At that time, discovery was scheduled to end on July 31, 2019. However,
discovery was extended several times, most recently to November 1, 2019. The last depositions in
this matter, of the named plaintiff and the sole opt-in plaintiff, were completed on ‘that day. The
parties are awaiting the transcripts of the depositions of the plaintiffs and the tai from the
court reporters.

The final pretrial conference was set for November 7, 2019 at the initial 9 Ho held
1

Further, the joint pretrial order was scheduled to be filed no later than seven days prior to
the final pretrial conference. Given that discovery concluded fewer than seven days prior to
November 7, 2019, and that the parties are still awaiting the deposition transcripts, filing a joint
pretrial order compliant with Your Honor’s individual rules (which require several it¢ms for which
deposition transcripts would be useful, including stipulations of fact and designations of deposition
testimony to be used in the cases in chief) would be patently impossible.

Finally, it was your undersigned’s as well as Defense counsel’s understanding following
the October 3, 2019 status conference that the next conference would be on J anuary 9, 2020. See
Electronic Order of October 3, 2019.

For the above reasons, we ask that that the final pretrial conference scheduled for
November 7, 2019 be adjourned to the same time as or after the status conference scheduled for
January 9, 2020.

{
|

We thank the Court for its attention to and consideration of this matter.

Respectfully submitted,
TRoY LAw, PLLC

 
Hon. George B. Daniels, U.S.D.J.
November 6, 2019

1:18-cv-00528-GBD-OTW Lin v. Yuri Sushi Inc.

 

 

Page 2 of 2
/s/ Aaron Schweitzer
Aaron B. Schweitzer, Esq.
Attorney for Plaintiffs |
cc: via ECF

all counsel of record

 

 
